PATRICK E. HIGGINBOTHAM, Circuit Judge:
Section 40:2010 of the Louisiana Revised Statutes requires insurance companies to honor all assignments of benefit claims made by patients to hospitals. This case asks us to decide whether the Employee Retirement Income Security Act of 1974 preempts the assignment statute to the extent that it applies to fully insured ERISA plans. We hold that Louisiana’s assignment statute is not preempted.

I

The relevant facts in this case are undisputed. Section 40:210 of the Louisiana Revised Statutes (the “assignment statute”) provides, in relevant part:

Itemized statement of billed services by hospitals.

... .No insurance company, employee benefit trust, self-insurance plan, or other entity which is obligated to reimburse the individual or to pay for him or on his behalf the charges for the services ren*531dered by the hospital shall pay those benefits to the individual when the itemized statement submitted to such entity clearly indicates that the individual’s rights to those benefits have been assigned to the hospital. When any insurance company, employee benefit trust, self-insurance plan, or other entity has notice of such assignment prior to such payment, any payment to the insured shall not release that entity from liability to the hospital to which the benefits have been assigned, nor shall such payment be a defense to any action by the hospital against the entity to collect the assigned benefits.1
The assignment statute is included in the “State Department of Hospitals” chapter of Louisiana’s Public Health and Safety code. As the title indicates, the statute imposes various additional requirements on hospitals regarding itemized statements of billed services to patients. Those requirements are not at issue in this case.
Two hospitals, defendant Rapides Health Care System and intervenor Dau-terive Hospital (collectively, “the Hospitals”), complained to the Louisiana Department of Insurance (“DOI”) that Louisiana Health Service & Indemnity Co., d/b/a Blue Cross and Blue Shield of Louisiana, failed to comply with the assignment statute after the Hospitals terminated their participating provider agreements with Blue Cross. While the DOI investigated the complaints, ultimately concluding that Blue Cross’s policy provisions violated the assignment statute, Blue Cross filed the present case against Rapides, the State of Louisiana, and the Louisiana attorney general, seeking a declaration that the assignment statute is preempted by ERISA to the extent that it applies to ERISA employee welfare benefit plans insured or administered by Blue Cross. Dauterive intervened.
All health insurance plans issued and administered by Blue Cross contain provisions governing the assignment of benefits. The parties agree that all provisions are substantially similar to the following:

Direct Payment to Member

1. All benefits payable by the Company [Blue Cross] under this Benefit Plan and any amendment hereto are personal to the Member and are not assignable in whole or in part by the Member. The Company has the right to make payment to a Hospital, Physician, or other Provider (instead of to the member) for Covered Services which they provided while there is in effect between the Company and any such Hospital, Physician, or other Provider an agreement calling for the Company to make payment directly to them. In the absence of an agreement for direct payment, the Company will pay to the Member and only the Member those Benefits called for herein and the Company will not recognize a member’s attempted assignment to, or direction to pay, another, except as required by law.
* * *
3. If the Company has offered a Hospital, Physician, or other Provider an agreement for direct payment by the Company, but there is no such agreement in effect when Covered Services are rendered to a Member by such Hospital, Physician, or other Provider, the Company will not recognize a Member’s attempted assignment to, or direction to pay, such Hospital, Physician, or other Provider. The Company will pay to the Member and only the Member *532those Benefits called for in this Benefit Plan and any amendment thereto.
Blue Cross divides hospitals into “participating providers” and “nonparticipating providers.” Blue Cross’s agreement with participating providers includes a provision allowing or requiring direct payment to the provider. With nonparticipating providers, there is no agreement, and, pursuant to the above language, Blue Cross will not honor a patient’s assignment of benefits to the provider. The burden is then on the nonparticipating provider to collect its fees directly from the patient. Blue Cross does not dispute that its refusal to honor assignments to nonparticipating providers violates the assignment statute.
Blue Cross moved for summary judgment on the ERISA preemption issue in August 2001. Finding only an indirect economic effect on ERISA plans, the district court denied summary judgment, reasoning that the assignment statute “facili-tatefd] and promote[d] the goals of ERISA” and that it was a health-care regulation within an area of state law that Congress did not intend to preempt. As such, the district court did not need to consider whether the statute was saved from preemption as a law regulating insurance. In the alternative, the court concluded that the language of Blue Cross’s health care plan requires compliance, because the anti-assignment provision says that such assignments will not be honored “except as required by law.”2
Over the next two years, Blue Cross and the Hospitals litigated various other claims that were later settled and are not at issue on appeal. In June 2004, both parties filed motions for summary judgment on the preemption issue. Blue Cross argued that the Supreme Court’s intervening decision in Aetna Health Inc. v. Davila3 and the Third Circuit’s decision in Barber v. UNUM Life Insurance Co.4 required preemption of the assignment statute because it conflicted with the exclusive enforcement provision in ERISA. Adopting its previous ruling and reasoning, the district court denied Blue Cross’s motion and granted the motions filed by the State of Louisiana and the Hospitals. The court concluded that because ERISA is silent regarding assignment of health benefits, the assignment statute does not alter an existing ERISA provision and, thus, was not conflict preempted. The court distinguished Davila and Barber as cases involving state statutes that altered existing ERISA provisions. Blue Cross timely appealed. We have jurisdiction under 28 U.S.C. § 1291.

II

First, we address whether the plain language of Blue Cross’s ERISA plans requires compliance with the assignment statute. If so, then we would not need to reach the preemption questions.5 If the ERISA plans at issue do not require compliance with the assignment statute, then we must address Blue Cross’s two-prong preemption attack. Blue Cross contends, first, that the assignment statute is *533preempted because it conflicts with ERISA’s exclusive enforcement scheme.6 Second, Blue Cross contends that the assignment statute is preempted as a statute that “relate[s] to” ERISA.7 Finally, should we conclude that the assignment statute is preempted as a statute that relates to ERISA, we must determine whether it is “saved” from preemption as a law regulating insurance.8 Our review is de novo9

A

Attempting to displace the preemption issue, the Hospitals contend that there is no conflict between Blue Cross’s ERISA plans and the assignment statute because the plan prohibits assignments “except as required by law.” The Hospitals contend that this language modifies the express plan terms to require compliance with Louisiana’s assignment statute. Blue Cross argues that this provision is trumped by a subsequent provision of the policy, which states that the plan is governed by Louisiana law “except when preempted by federal law.” The district court agreed with the Hospitals, concluding that Blue Cross’s policy provisions are “automatically amended ... to conform to the requirements” of the assignment statute.10
We disagree. Neither policy provision displaces the preemption analysis in this case. ERISA plans must always conform to state law, but only state law that is valid and not preempted by ERISA. The presence of the phrase “except as preempted by law” serves no additional purpose, as all state laws are potentially subject to ERISA’s preemptive force. The two provisions do not forestall determination of the preemption question. To that, we now turn.

B

Article Vi’s Supremacy Clause may entail preemption of state law in any of three ways: by express provision, by implication, or by a conflict between state and federal law.11 Blue Cross advances two separate preemption arguments: first, Blue Cross contends that Louisiana’s assignment statute conflicts with ERISA’s exclusive enforcement scheme; second, Blue Cross contends that the assignment statute is expressly preempted as it is a law that “relate[s] to” employee benefit plans. Neither argument persuades.
1
Under general principles of conflict preemption, a law is preempted “to the extent that it actually conflicts with federal law,”12 that is, when it is impossible to comply with both state and federal law.13 Further, a state law is conflict *534preempted when it “stands as an obstacle to the accomplishment and execution of the full purposes and objectives of Congress.”14
In Aetna Health Inc. v. Davila, the Supreme Court reaffirmed that “any state-law cause of action that duplicates, supplements, or supplants the ERISA civil enforcement remedy conflicts with the clear congressional intent to make the ERISA remedy exclusive and is therefore preempted.”15 Davila involved a Texas statute that created a cause of action for any person injured by a plan administrator’s failure to exercise ordinary care in the handling of coverage decisions. Recognizing ERISA’s “ ‘comprehensive legislative scheme’ ” and “ ‘integrated system of procedures for enforeemént,’ ”16 the Court stated that ERISA’s enforcement provision, § 502(a), was “essential to accomplish[ing] Congress’ purpose of creating a comprehensive statute for the regulation of employee benefit plans.”17 As ERISA § 502(a)(1)(B) already provided a cause of action for a plan participant to recover wrongfully denied benefits,18 the alleged injuries covered by the Texas statute were duplicative and, thus, preempted.19
Blue Cross contends that Davila is controlling because the assignment statute provides a “separate vehicle” for asserting benefits claims, creating a remedy that “duplicates, supplements, or supplants” ERISA’s exclusive enforcement scheme. According to Blue Cross, the assignment statute gives hospitals, to which benefits have been assigned in contravention of the plan’s express terms, a state-law cause of action against the ERISA plan to collect the assigned benefits. Further, Blue Cross contends the statute creates a supplemental remedy, as it provides that any payment to the participant, in accordance with plan terms, does not release the plan from liability to the hospital. To Blue Cross, the statute authorizes double recovery against the ERISA plan.
Louisiana’s assignment statute is readily distinguishable from the Texas law providing a negligence cause of action for the denial of benefits. First, unlike the *535enforcement provisions at issue in Davila, ERISA is silent on the assignability of employee welfare benefits; it neither prohibits assignments nor mandates recognition of assignments.20 The Texas statute at issue in Davila was preempted, in large part, because of the specific enforcement provisions provided by Congress.21 Second, the assignment statute does not create an additional means to enforce payment of benefits under an ERISA plan. The Texas statute at issue in Davila, in contrast, imposed a “duty” on any health maintenance organization “to exercise ordinary care when making health care treatment decisions” and imposed liability for any damages proximately caused by a failure to exercise ordinary care.22 The assignment of benefits from the patient to the hospital results solely in the transfer of the cause of action provided by § 502(a) from the patient to.the hospital. The as-signee takes what the assignor had; no more, no less.23 The assignment statute merely passes the sole enforcement mechanism — ERISA § 502 — from patient to hospital; it does not impose any additional obligation on the ERISA plan administrator, nor does it create additional or separate means of enforcement.24
In addition, Blue Cross argues that the assignment statute authorizes a “double recovery” of employee welfare benefits. According to Blue Cross, it must pay benefits to a patient, in conformance with the express terms of the plan, but that such payment will not discharge liability to a provider that has been assigned the patient’s benefits claim. This argument is similarly without merit. Blue Cross’s obligation to pay the provider only arises if *536Blue Cross has notice, of the assignment.25 If Blue Cross complies with the assignment, then it only pays one time; if Blue Cross ignores the assignment, then it risks paying a claim twice. Failure to follow the law cannot create preemption concerns. Should Blue Cross pay a patient after receiving notice that the patient assigned her benefits claim to a hospital, Blue Cross can seek recovery from the person improperly paid (here, the patient),26 and Blue Cross recognizes the availability of this remedy in its plan terms, as it reserves the right to recover improper payments.
We conclude that Louisiana’s assignment statute is not in conflict with the exclusive enforcement mechanism provided by ERISA. We now turn to Blue Cross’s contention that the statute is preempted as a law that “relate[s] to” employee benefit plans.
2
Congress expressly provides that ERISA “shall supersede any and all State laws insofar as they now or hereafter relate to” any employee benefit plan.27 Our task is to determine whether the assignment statute “relate[s] to” employee benefit plans. The “unhelpful text” of ERISA’s preemption provision neither directs, nor informs, our inquiry;28 rather, we gain insight solely from the Supreme Court’s application of the provision to particular state statutes.
The Supreme Court directs that a law “relates to” an employee benefit plan if “it has a connection with or reference to such a plan.”29 A state law “refers” to an ERISA plan if it acts “immediately and exclusively upon ERISA plans”30 or if “the existence of an ERISA plan is essential to the law’s operation.”31 A law does not refer to an ERISA plan if it applies neutrally to ERISA plans and other types of plans.32 The “reference to” prong is inapplicable here, as the assignment statute operates without regard to the existence of ERISA plans and does not immediately and exclusively act on such plans: it applies to insurance companies, employee benefit trusts, self-insurance plans, and *537other entities that are obligated to reimburse individuals for the charges incurred for hospital services.33 Thus, the assignment statute is preempted only if it has a “connection with” ERISA plans.
We discern no precise formula for calculating whether a state law has an impermissible connection with an employee benefit plan. The Supreme Court broadly instructs us to look at the objectives of ERISA and the nature and effect of the state law on ERISA plans.34 In cases like this one, in which Blue Cross contends that federal law bars state action in a field of traditional state regulation,35 we start with the assumption that “the historic police powers of the States were not to be superseded by [ERISA] unless that was the clear and manifest purpose of Congress.”36 Preemption will not occur if a state law has only a “tenuous, remote, or peripheral” connection with covered employee benefit plans.37
Both parties agree that ERISA is silent on the assignability of employee welfare benefits. As is often the case, congressional silence whispers sweet nothings in the ears of both parties. Blue Cross contends that silence implies that Congress intended to leave the assignment of employee welfare benefits to the free negotiations of the contracting parties; the Hospitals, in contrast, contend that silence speaks and it says that Congress did not intend to preclude statutes mandating enforcement of assignments, especially when considered in light of the express prohibition on the assignment of pension benefits.38 Congressional silence cannot dictate our conclusion in this case, but we consider what Congress did in order to determine what Congress intended to preclude the states from doing.
Likewise, both parties direct our attention to our prior precedent concerning assignment of benefits. We have held that an assignee has derivative standing to enforce claims under ERISA § 502, thus permitting assignments when not precluded by the plan terms.39 We have also held that, absent a statute to the contrary, an anti-assignment provision in a plan is permissible under ERISA.40 None of this *538resolves the question in this case — namely, whether Louisiana’s assignment statute is preempted under ERISA § 514 as a state law that “relatefs] to” employee welfare benefits.
Blue Cross relies primarily on the Supreme Court’s decision in Egelhoff v. Egelhoff,41 which concerned a Washington statute that revoked by operation of law the designation of a spouse as the beneficiary of all nonprobate assets, including ERISA plan benefits, upon dissolution of marriage.42 The Court found fault with two aspects of the Washington statute. First, the statute bound ERISA plan administrators “to a particular choice of rules for determining beneficiary status.”43 To the Court, the statute forced administrators to pay benefits to beneficiaries chosen by state law, rather than those specified in the plan documents. This conflicted with ERISA’s requirements that fiduciaries administer plans “in accordance with the documents and instruments governing the plan”44 and that fiduciaries make payments to beneficiaries “designated by a participant or by the terms of [the] plan.”45
Second, the Court found the Washington statute interfered with one of the “primary” goals of ERISA: establishing a uniform administrative scheme with a set of standard procedures to guide processing of claims and disbursement of benefits.46 The existence of the Washington statute required plan administrators to look beyond the plan documents to the effects of state law before making payments to beneficiaries. Exacerbated by various choice-of-law problems, the statute’s burden on plan administrators was not militated by provisions protecting administrators from liability unless they had actual knowledge of the dissolution of marriage and permitting administrators to refuse payment until resolving who was a proper beneficiary47
Blue Cross finds both faults in the assignment statute. First, Blue Cross contends Egelhoff is controlling because Louisiana’s assignment statute binds ERISA plans to a set of rules that goyern to whom benefits must be paid in contravention of the plan documents. We disagree. The Washington statute operated as a matter of law, invalidating a plan’s designation of beneficiary upon dissolution of marriage. Louisiana’s assignment statute, in contrast, requires an affirmative act by the plan participant; it enforces the free will of the plan participant, which is consistent with ERISA’s choice of beneficiary. As recognized by the Court in Egelhoff, ERISA directs that administrators must pay beneficiaries who are “designated by a participant or by the terms of [the] plan.”48 The Washington statute imposed a third *539alternative, requiring payment to beneficiaries designated “by operation of law.” Louisiana’s assignment statute, in contrast, is consistent with the express terms of ERISA — leaving the beneficiary determination to either the person designated by the participant or the person designated by the plan.
We also disagree with Blue Cross’s contention that application of the assignment statute will impermissibly interfere with nationally uniform plan administration. To be sure, ERISA was enacted, in large measure, “to establish a uniform administrative scheme” with “a set of standard procedures to guide processing claims and disbursement of benefits.”49 However, a statute’s impact on nationally uniform plan administration must be evaluated in light of the particular burden the statute imposes on plan administration. The greater the impact, the greater the burden. As the Court recognized in Egelhoff, “all state laws create some potential for lack of uniformity.”50
Here, the burden on plan administrators is minimal, especially given that Louisiana requires all insurance claims to be submitted on a uniform claim form that includes space for indicating whether benefits have been assigned.51 Further, the assignment statute will not create any additional paperwork for Blue Cross and, in fact, it may lesson Blue Cross’s administrative responsibilities. With or without assignment, Blue Cross will pay benefits only one time, and payment is triggered upon submission of a claim form. To Blue Cross, it should not matter whether that claim form comes from the plan participant, as provided in the plan documents, or from the hospital, as assignee of the participant’s benefits claim. Further, as pointed out by amicus curiae, most hospitals file claims with insurance companies electronically, which mitigates the administrative burden. The burden seems greater when many individuals plan participants must each individually file claims with Blue Cross, especially given the intricacies of coverages, deductibles, and retentions of most health care plans. By consolidating many different individual claims, hospitals can channel expertise in the benefits process. Tellingly, Blue Cross concedes that it must honor assignments made under non-ERISA plans, which suggests that it already has in place some administrative mechanism for complying with the statute. Taken together, the burden imposed by the assignment statute, especially given its consistency with ERISA § 3(8), is minimal, militating concerns over the statute’s effect on nationally uniform plan administration.
We acknowledge that both the Eighth and Tenth Circuits have concluded that ERISA preempts similar assignment statutes.52 After review of those decisions, as *540well as intervening Supreme-Court precedent, we are convinced that Louisiana’s assignment statute does not have the impermissible connection with ERISA plans.
Both the Eighth and Tenth Circuits interpreted ERISA’s silence on the assigna-bility of benefits claims as leaving the issue to the free negotiation and agreement of the parties.53 As we have already noted, congressional silence points in both directions: either leaving assignment of employee welfare benefits to the parties or leaving room for state regulation, should a state desire to intervene. In Mackey v. Lanier Collection Agency & Service, the Supreme Court interpreted congressional silence as to the garnishment of employee welfare benefits not to preempt application of a general garnishment statute to employee welfare benefits, especially in light of an express prohibition on the garnishment of employee pension benefits.54 Likewise, ERISA specifically precludes assignment of pension plan benefits.55 As such, “there is no ignoring the fact that, when Congress was adopting ERISA, it had before it a provision to bar the [assignment of ERISA plan benefits], and chose to impose that limitation only with respect to ERISA pension benefit plans, and not ERISA welfare benefit plans.”56
Moreover, both the Eighth and Tenth Circuits decided the preemption question prior to the Supreme Court’s rejection, starting in Travelers, of an “uncritical literalism” in the application of ERISA’s “unhelpful text.”57 As we have previously noted, the Supreme Court has returned “to a traditional analysis of preemption, asking if a state regulation frustrated the federal interest in uniformity.”58 Neither the Eighth nor Tenth Circuits operated with the starting assumption that Congress did not intended to preempt state law in an area of traditional state regulation.59
Finally, both parties offer differing accounts of what is “best” in the public’s interest. The Hospitals, with support *541from the State of Louisiana and amicus curiae AARP and the Louisiana Hospital Association, argue that the assignment statute facilitates delivery of medical treatment to patients, especially low-income patients. To Blue Cross, the assignment statute deprives Blue Cross of a significant carrot — the availability of direct payments. Although recognizing that consumers benefit when Blue Cross pays hospitals directly, Blue Cross uses the availability of direct payments as an important incentive for hospitals to join its provider networks, which requires reduced rates for medical care.
Neither policy choice is absurd, but the preemption inquiry is not resolved by or concerned with arguments of policy. We operate between two conflicting principles: On the one hand, Congress passed ERISA, a comprehensive statute with a “clearly expansive” preemption provision.60 On the other hand, the Supreme Court requires our analysis to start with the assumption that ERISA was not intended to derogate the historic police powers of the states.61 The second assumption does not eliminate the first, but we walk a fine line between permissible and impermissible state regulation in this context. As we conclude that Louisiana’s assignment statute is not preempted by ERISA, we leave the public policy decision to Louisiana’s legislative body. They have chosen assignment of benefit claims over inducing hospitals to enter into Blue Cross’s provider networks. Nothing in ERISA requires us to alter that choice.

C

As we conclude that Louisiana’s assignment statute is not preempted by ERISA, we need not consider whether the statute is saved from preemption as a law regulating insurance.62

Ill

Accordingly, the district court’s judgment is AFFIRMED.

. La.Rev.Stat. Ann. § 40:2010 (2004).


. La. Health Serv. & Indem. Co. v. Rapides Healthcare Sys., 213 F.Supp.2d 650 (M.D.La.2002) (Brady, J.).


. 542 U.S. 200, 124 S.Ct. 2488, 159 L.Ed.2d 312 (2004).


. 383 F.3d 134 (3d Cir.2004).


. See Arana v. Ochsner Health Plan, 352 F.3d 973, 976 (5th Cir.2003) (declining to reach preemption question where, no conflict existed); see also Ashwander v. Tenn. Valley Authority, 297 U.S. 288, 347, 56 S.Ct. 466, 80 L.Ed. 688 (1936) (Brandeis, J., concurring) ("The Court will not pass upon a constitutional question although properly presented by the record, if there is also present some other ground upon which the case may be disposed of.”).


. Employee Retirement Income Security Act of 1974 § 502(a), 29 U.S.C. § 1132(a) (2004).


. Id. § 514(a), 29 U.S.C. § 1144(a).


. Id. § 514(b)(1)(A), 29 U.S.C. § 1144(b)(1)(A).


. Provident Life & Accident Ins. Co. v. Sharpless, 364 F.3d 634, 640 (5th Cir.2004); Frank v. Delta Airlines, Inc., 314 F.3d 195, 197 (5th Cir.2002).


. La. Health Svc. & Indem. Co., 213 F.Supp.2d at 657.


. See Pac. Gas & Elec. Co. v. State Energy Res. Conservation & Dev. Comm’n, 461 U.S. 190, 203-04, 103 S.Ct 1713, 75 L.Ed.2d 752 (1983); Rice, 331 U.S. at 230, 67 S.Ct. 1146.


. English v. Gen. Elec. Co., 496 U.S. 72, 79, 110 S.Ct. 2270, 110 L.Ed.2d 65 (1990).


. Silkwood v. Kerr-McGee Corp., 464 U.S. 238, 248, 104 S.Ct. 615, 78 L.Ed.2d 443 (1984); Florida Lime & Avocado Growers, Inc. v. Paul, 373 U.S. 132, 142-43, 83 S.Ct. 1210, 10 L.Ed.2d 248 (1963).


. Hines v. Davidowitz, 312 U.S. 52, 67, 61 S.Ct. 399, 85 L.Ed. 581 (1941); Pac. Gas & Elec. Co., 461 U.S. at 203-04, 103 S.Ct. 1713.


. 542 U.S. 200, 209, 124 S.Ct. 2488, 159 L.Ed.2d 312; see also Pilot Life Ins. Co. v. Dedeaux, 481 U.S. 41, 54-56, 107 S.Ct. 1549, 95 L.Ed.2d 39 (1987); Ingersoll-Rand Co. v. McClendon, 498 U.S. 133, 143-45, 111 S.Ct. 478, 112 L.Ed.2d 474 (1990).


. Davila, 542 U.S. at 208, 124 S.Ct. 2488 (quoting Massachusetts Mut. Life Ins. Co. v. Russell, 473 U.S. 134, 147, 105 S.Ct. 3085, 87 L.Ed.2d 96 (1985) (internal quotation marks and citation omitted)).


. Davila, 542 U.S. at 208, 124 S.Ct. 2488; 29 U.S.C. § 1132(a).


. ERISA § 502(a)(1)(B), 29 U.S.C. § 1132(a)(1)(B) ("A civil action may be brought — (1) by a participant or beneficiary ... (B) to recover benefits due to him under the terms of his plan, to enforce his rights under the terms of the plan, or to clarify his rights to future benefits under the terms of the plan.”).


. Davila, 542 U.S. at 214, 124 S.Ct. 2488. At the district court, Blue Cross also relied on the Third Circuit's decision in Barber v. Unum Life Insurance Co. of Am., which considered a Pennsylvania statute providing punitive damages for the bad faith denial of insurance claims. 383 F.3d 134, 136 (3d Cir.2004). That court, relying on Davila, concluded that the statute created a conflict with ERISA's exclusive enforcement scheme. Id. at 141. For the same reasons Davila is not controlling, Barber is not persuasive. See also Cicio v. John Does 1-8, 385 F.3d 156 (2d Cir.2004) (finding a state law malpractice claim preempted by ERISA because it would provide consequential and punitive damages in connection with a benefits claim); Land v. CIGNA Healthcare of Fla., 381 F.3d 1274 (11th Cir.2004) (state law medical malpractice claim preempted).


. Hermann Hosp. v. MEBA Med. & Benefits Plan, 845 F.2d 1286, 1289 (5th Cir.1988) ("Hermann I”) ("ERISA contains no anti-assignment provision with regard to health care benefits of ERISA-governed medical plans, nor is there any language in the statute which even remotely suggests that such assignments are proscribed or ought in any way to be limited.”); cf. ERISA § 206(d)(1), 29 U.S.C. § 1056(d)(1) (providing, with certain exceptions, that "[ejach pension plan shall provide that benefits provided under the plan may not be assigned or alienated”).


. Davila, 542 U.S. at 208-09, 124 S.Ct. 2488. As the Court noted in Pilot Life,
[Ijhe detailed provisions of § 502(a) set forth a comprehensive civil enforcement scheme that represents a careful balancing of the need for prompt and fair claims settlement procedures against the public interest in encouraging the formation of employee benefit plans. The policy choices reflected in the inclusion of certain remedies and the exclusion of others under the federal scheme would be completely undermined if BRISA-plan participants and beneficiaries were free to obtain remedies under state law that Congress rejected in ERISA.
Pilot Life Ins., 481 U.S. at 54, 107 S.Ct. 1549; see also Russell, 473 U.S. at 146, 105 S.Ct. 3085 ("The six carefully integrated civil enforcement provisions found in § 502(a) ... provide strong evidence that Congress did not intend to authorize other remedies that it simply forgot to incorporate expressly.”).


. See Tex. Civ. Peac. & Rem.Code Ann. § 88.002(a) (Vernon 2004) ("A health insurance carrier, health maintenance organization, or other managed care entity for a health care plan has the duty to exercise ordinary care when making health care treatment decisions and is liable for damages for harm to an insured or enrollee proximately caused by its failure to exercise ordinary care.”). After Davila, the Texas legislature clarified that § 88.002(a) did not apply to employee benefit plans regulated by ERISA. See id. § 88.015.


. Tango Transport v. Healthcare Fin. Servs., 322 F.3d 888, 894 (5th Cir.2003); Hermann Hosp. v. MEBA Med. and Benefits Plan, 959 F.2d 569, 572 (5th Cir.1992) ("Hermann II").


. See Rush Prudential HMO, Inc. v. Moran, 536 U.S. 355, 379, 122 S.Ct. 2151, 153 L.Ed.2d 375 (2002) (recognizing that "a state regulatory scheme that provides no new cause of action under state law and authorizes no new form of ultimate relief” is not preempted).


. See La.Rev.Stat. Ann. § 40:2010.


. See Bombardier Aerospace Emp. Wel. Benef. Plan v. Ferrer, Poirot and Wansbrough, 354 F.3d 348, 356-58 (5th Cir.2003).


. ERISA § 514(a), 29 U.S.C. § 1144(a).


. New York State Conference of Blue Cross & Blue Shield Plans v. Travelers Ins. Co., 514 U.S. 645, 654, 115 S.Ct. 1671, 131 L.Ed.2d 695 (1995).


. Shaw v. Delta Air Lines, Inc., 463 U.S. 85, 96-97, 103 S.Ct. 2890, 77 L.Ed.2d 490 (1983).


. Cal. Div. of Labor Enforcement v. Dillingham Constr., 519 U.S. 316, 324-25, 117 S.Ct. 832, 136 L.Ed.2d 791 (1997) (referencing Mackey v. Lanier Collection Agency & Svc., Inc., 486 U.S. 825, 828-30, 108 S.Ct. 2182, 100 L.Ed.2d 836 (1988), in which the Court held that ERISA preempted a state statute that expressly prohibited garnishment of employee welfare plan benefits).


. Dillingham, 519 U.S. at 324-25, 117 S.Ct 832 (referencing District of Columbia v. Greater Wash. Bd. of Trade, 506 U.S. 125, 130, 113 S.Ct. 580, 121 L.Ed.2d 513 (1992), in which the Court held that ERISA preempted a state statute that applied only to employers who provided health insurance coverage, and Ingersoll-Rand Co. v. McClendon, 498 U.S. 133, 139, 111 S.Ct. 478, 112 L.Ed.2d 474 (1990), in which the Court held that ERISA preempted a common-law cause of action premised on the existence of an ERISA plan).


. Dillingham, 519 U.S. at 325-28, 117 S.Ct. 832 (refusing to hold that a state statute pertaining to approved apprenticeship programs “referred to” ERISA plans because not all such programs were ERISA plans); see also Corporation Health Ins. v. Tx. Dep’t of Ins., 215 F.3d 526, 535 (5th Cir.2000), op. modified, 314 F.3d 784 (5th Cir.2002).


. See La.Rev.Stat. Ann. § 40:2010; cf. Mackey, 486 U.S. at 829, 108 S.Ct. 2182 (holding that a Georgia garnishment statute that solely applied to ERISA employee benefit plans was preempted).


. Dillingham, 519 U.S. at 325, 117 S.Ct. 832 (quoting Travelers, 514 U.S. at 656, 115 S.Ct. 1671).


. See, e.g., DeBuono v. NYSA-ILA Med. & Clinical Svcs., 520 U.S. 806, 814, 117 S.Ct. 1747, 138 L.Ed.2d 21 (1997) (noting that "the historic police powers of the State include the regulation of matters of health and safety” (citing Hillsborough County v. Automated Med. Laboratories, Inc., 471 U.S. 707, 715, 105 S.Ct. 2371, 85 L.Ed.2d 714 (1985))).


. Travelers, 514 U.S. at 655, 115 S.Ct. 1671; Dillingham, 519 U.S. at 325, 117 S.Ct. 832; Rice, 331 U.S. at 230, 67 S.Ct. 1146.


. Greater Wash. Bd. of Trade, 506 U.S. at 130, 113 S.Ct. 580.


. See ERISA § 206(d)(1), 29 U.S.C. § 1056(d)(1); cf. Mackey v. Lanier Collection Agency & Serv., 486 U.S. 825, 829, 108 S.Ct. 2182, 100 L.Ed.2d 836 (1988) (concluding that a general state garnishment statute’s application to employee welfare benefits was not preempted by ERISA because ERISA was silent about enforcement mechanisms for money judgments whereas ERISA explicitly prohibited assignment of pension benefits).


. See Hermann Hosp. v. MEBA Med. & Benefits Plan, 845 F.2d 1286, 1289 & n. 13 (5th Cir.1988).


. See LeTourneau Lifelike Orthotics & Prosthetics, Inc., 298 F.3d 348, 352 (5th Cir.2002) (holding that anti-assignment provisions are not per se invalid as applied to health care providers); see also Physicians Multispecialty Group v. The Health Care Plan of Horton Homes, Inc., 371 F.3d 1291, 1295-96 (11th Cir.2004); City of Hope Nat'l Med. Ctr. v. HealthPlus, Inc., 156 F.3d 223, 229 (1st Cir. *5381998); Davidowitz v. Delta Dental Plan of Cal., Inc., 946 F.2d 1476, 1480-81 (9th Cir.1991).


. 532 U.S. 141, 121 S.Ct. 1322, 149 L.Ed.2d 264 (2001).


. See Wash. Rev.Code § 11.07.010(2)(a) (1994) ("If a marriage is dissolved or invalidated, a provision made prior to that event that relates to the payment or transfer at death of the decedent's interest in a nonpro-bate asset in favor of or granting an interest or power to the decedent’s former spouse is revoked.”).


. Egelhoff, 532 U.S. at 147, 121 S.Ct. 1322.


. Id. (citing ERISA § 402(b)(4), 29 U.S.C. § 1102(b)(4)).


. Id. (citing ERISA § 3(8), 29 U.S.C. § 1002(8)).


. Id.; Fort Halifax Packing Co. v. Coyne, 482 U.S. 1, 9, 107 S.Ct. 2211, 96 L.Ed.2d 1 (1987).


. Egelhoff, 532 U.S. at 148-50, 121 S.Ct. 1322.


. Id. at 147, 121 S.Ct. 1322 (citing ERISA § 3(8), 29 U.S.C. § 1002(8)).


. Fort Halifax Packing Co., 482 U.S. at 9, 107 S.Ct. 2211; see also Davila, 542 U.S. at 208, 124 S.Ct. 2488 ("The purpose of ERISA is to provide a uniform regulatory regime over employee benefit plans.”); Ingersoll-Rand, 498 U.S. at 142-45, 111 S.Ct. 478; Metropolitan Life Ins. Co. v. Taylor, 481 U.S. 58, 64-66, 107 S.Ct. 1542, 95 L.Ed.2d 55 (1987).


. Egelhoff, 532 U.S. at 150, 121 S.Ct. 1322; see also Rush Prudential HMO, Inc. v. Moran, 536 U.S. 355, 365, 122 S.Ct. 2151, 153 L.Ed.2d 375 (recognizing that "it was beyond dispute” that a state statute that required all insured benefit plans “to submit to an extra layer of review for certain benefit denials” had a substantial effect on ERISA plans).


. See La.Rev.Stat. Ann. § 22:213(A)(14) ("Notwithstanding any other law to the contrary, including Paragraph (4) of this Subsection, all claims shall be processed in conformity with the uniform claim form issued by the [DOI].”).


. See Ar. Blue Cross & Blue Shield v. St. Mary’s Hosp., Inc., 947 F.2d 1341 (8th Cir.1991); St. Francis Reg'l Med. Ctr. v. Blue Cross & Blue Shield of Ks., Inc., 49 F.3d 1460 (10th Cir.1995).


. St. Mary's Hosp., 947 F.2d at 1349 ("[I]f Congress intended that ERISA participants could negotiate plan provisions governing the right to assign welfare benefits, it is more likely that Congress would say nothing at all about welfare benefit assignment.”); St. Francis, 49 F.3d at 1464 ("We interpret ERISA as leaving the assignability of benefits to the free negotiations and agreement of the contracting parties.”).


. 486 U.S. 825, 836, 108 S.Ct. 2182, 100 L.Ed.2d 836.


. ERISA § 206(d)(1), 29 U.S.C. § 1056(d)(1).


. Mackey, 486 U.S. at 837, 108 S.Ct. 2182.


. 514 U.S. 645, 656, 115 S.Ct. 1671, 131 L.Ed.2d 695 (1995); see also Cal. Div. Of Labor Enforcement v. Dillingham Constr., 519 U.S. 316, 117 S.Ct. 832, 136 L.Ed.2d 791 (1997); DeBuono v. NYSA-ILA Med. & Clinical Servs. Fund, 520 U.S. 806, 117 S.Ct. 1747, 138 L.Ed.2d 21 (1997); Boggs v. Boggs, 520 U.S. 833, 117 S.Ct. 1754, 138 L.Ed.2d 45 (1997) (applying traditional preemption analysis in concluding state testamentary laws were preempted as applied to an ERISA pension fund).


. Corp. Health Ins., Inc. v. Tx. Dep’t of Ins., 215 F.3d 526, 533 (5th Cir.2000), op. mod. and reinstated, 314 F.3d 784 (5th Cir.2002). This view is in accord with that of other circuits. See Wright Elec. v. Mn. State Bd. of Elec., 322 F.3d 1025, 1029 (8th Cir.2003) (collecting cases).


. St. Mary’s Hosp., 947 F.2d at 1350 ("We reject St. Mary’s argument that preemption is not appropriate because the assignment statute is an exercise of traditional state power .... Although the Supreme Court has not discussed the relevance of this factor, its failure to consider this criterion when deciding ERISA preemption cases is telling.” (citing FMC Corp. v. Holliday, 498 U.S. 52, 111 S.Ct. 403, 112 L.Ed.2d 356 (1990), and Mackey, 486 U.S. 825, 108 S.Ct. 2182, 100 L.Ed.2d 836 (1988)); St. Francis, 49 F.3d at 1464 (relying largely on the Eighth Circuit’s decision in St. Mary’s Hospital)).


. See Cal. Div. of Labor Standards Enforcement v. Dillingham Constr., 519 U.S. 316, 324, 117 S.Ct. 832, 136 L.Ed.2d 791 (1997) (collecting various descriptions of ERISA's preemption provision).


. N.Y. State Conference of Blue Cross & Blue Shield Plans v. Travelers Ins. Co., 514 U.S. 645, 654-55, 115 S.Ct. 1671, 131 L.Ed.2d 695 (1995).


. ERISA § 514(b)(2)(A), 29 U.S.C. § 1144(b)(2)(A) (“Except as provided in sub-paragraph (B), nothing in this subchapter shall be construed to exempt or relieve any person from any law of any State which regulates, insurance, banking, or securities.”).